DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, and 7-9 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
         
With respect to the allowed independent claim 1:
The closest prior art, Satoh et al. (US 20150264732, hereinafter “Satoh”), discloses: 
 	“A communication device (Fig. 1; 200) comprising: a wireless communication interface (i.e., combination of elements 211 and 221; Fig. 1) , a memory configured to store information (memory 213  or  memory 223 is memory which stores various information, Para. [0040] and [0046]) and  a processor (Fig. 1; 212 or 222) configured to write the information received by the wireless communication section into the memory ( the control unit 212 reads the address information (electronic device 300) 405 that is stored in the memory 223, and writes the address information (electronic device 300) 405 to the memory 213, Paras. [0074]-[0075]), wherein the processor writes setting information into the memory, the setting information being information regarding a setting necessary for the wireless communication interface to perform the wireless communication ( the address information is set in the electronic device 200. The wireless communication unit 211 is capable of performing the wireless communication with the wireless communication unit 311 of the electronic device 300 using the address information (electronic device 300) 406 that is stored in the memory 213), wherein the wireless communication interface includes a first wireless communication interface configured to perform communication in conformity with a first wireless communication standard and a second wireless communication interface ( the electronic device 200 is brought into the proximity of the NFC R/W device 340 until a distance is reached at which the near field wireless communication is possible. Accordingly, it is possible to perform the near field wireless communication between the electronic device 200 and the NFC R/W device 340, Figs. 5 and 6 and Paras. [0073]-[0085]) configured to perform communication in conformity with a second wireless communication standard (when it becomes possible to perform the near field wireless communication between the electronic device 200 and the NFC R/W device 340, the information processing device 330 outputs an address information read command to the NFC R/W device 340 (503 and 504), Paras. [0073]-[0085]), and wherein the memory includes a first memory and a second memory (Fig. 1; elements 213 and 223)”.
However, Satoh does not teach or suggest the following novel features:
 	“the device comprising wherein the processor writes, into the memory, information received by the first wireless communication interface and information received by the second wireless communication interface,  wherein the processor includes a first processor configured to write information received by the first wireless communication interface into the first memory, and a second processor configured to write information received by the second wireless communication interface into the second memory, and  wherein the second wireless communication interface starts wireless communication with another device and after starting the wireless communication with the other device, the second wireless communication interface writes the setting information into the second memory”,  in combination with all the recited limitations of the claim 1.
 	Dependent Claims 4, 5, and 7-9 are allowed as those inherit the allowable subject matter from claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641